Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 9, 11-13, 15, 16, 19-23, 25, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20220217690, “Liu”) in view of Guo (US 20200029318).

	Re claims 1 and 21, Liu discloses an apparatus (figure 10) comprising a processor and memory for receiving, from a base station (figure 1c, network device 110) associated with the first UE (figure 1c, terminal device 130) and a second UE (figure 1c, terminal device 140), a downlink control information (DCI) activating a set of configured grant resources (figure 4, step 4022) for transmissions from the second UE to the first UE (figure 4, step 4024), but fails to disclose transmitting, according to the downlink control information, a feedback message to the base station confirming receipt of the downlink control information. However, Guo discloses transmitting a feedback message (ACK) to the base station confirming receipt of the DCI (paragraph [0343]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu with Guo for the benefit of providing reliable data communications by acknowledging receipt of the DCI and efficient utilization of network resource by utilizing resources allocated by the DCI.  
	Re claims 2, 12 and 22, the modified system of Liu discloses receiving the transmissions from the second UE according to the downlink control information; and transmitting the second feedback message to the base station confirming receipt of the transmissions from the second UE (paragraph [0343] of Guo).
	Re claims 3 and 23, the modified system of Liu discloses determining, based at least in part on a field in the downlink control information, that the downlink control information comprises a reception mode downlink control information activating the set of resources for reception of the transmissions from the second UE (paragraph [0365] of Guo).
	Re claims 5 and 25, the modified system of Liu discloses determining, based at least in part on a format associated with the downlink control information, that the downlink control information comprises a reception mode downlink control information activating the set of resources for reception of the transmissions from the second UE (paragraph [0198] of Guo).
	Re claims 6, 16 and 26, Liu discloses the format associated with the downlink control information indicates at least a time gap, a lowest index for a subchannel allocation for the transmissions, a frequency resource allocation, a time resource allocation (paragraph [0174]), a configuration index, an uplink control channel resource indicator, or a combination thereof.
	Re claim 9, the modified system of Liu discloses selecting a feedback message format associated with the downlink control information activating the set of resources for transmissions from the second UE to the first UE; and configuring the feedback message to confirm receipt of the downlink control information, the transmissions from the second UE, or a combination thereof, based at least in part on the feedback message (paragraph [0343] of Guo).
	Re claims 11 and 29, Liu discloses a base station (figure 10, network apparatus) comprising a processor and memory (figure 8) for determining that a second user equipment (UE) is to perform transmissions to a first UE (figure 4, step 4021); transmitting, to at least the first UE, a downlink control information activating a set of configured grant resources (figure 4, step 4022) for transmissions from the second UE to the first UE (figure 4, step 4024), but fails to disclose receiving, from the first UE and according to the downlink control information, a feedback message confirming receipt of the downlink control information. However, Guo discloses transmitting a feedback message (ACK) to the base station confirming receipt of the DCI (paragraph [0343]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu with Guo for the benefit of providing reliable data communications by acknowledging receipt of the DCI and efficient utilization of network resource by utilizing resources allocated by the DCI.  
	Re claim 13, the modified system of Liu discloses configuring a field in the downlink control information to indicate that the downlink control information comprises a reception mode downlink control information activating the set of resources for reception of the transmissions from the second UE (paragraph [0365] of Guo).
	Re claim 15, the modified system of Liu discloses selecting a format associated with the downlink control information to indicate that the downlink control information comprises a reception mode downlink control information activating the set of resources for reception of the transmissions from the second UE (paragraph [0198] of Guo).
	Re claim 19, the modified system of Liu discloses determining that a feedback message comprises a feedback message format associated with the downlink control information activating the set of resources for transmissions from the second UE to the first UE; and decoding the feedback message to confirm receipt of the downlink control information, the transmissions from the second UE, or a combination thereof, based at least in part on the feedback message (paragraph [0343] of Guo).
	Re claim 20, the modified system of Liu discloses determining that a feedback message comprises a positive or negative acknowledgement indication for the transmission from the second UE, which conveys an acknowledgement indication for the downlink control information (paragraph [0343] of Guo).
	Re claim 30, the modified system of Liu discloses receiving, from the first UE and according to the downlink control information, the second feedback message confirming receipt of the transmissions from the second UE (paragraph [0343] of Guo).
 
Allowable Subject Matter
Claims 4, 7, 8, 10, 14, 17, 18, 24, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467